Citation Nr: 1146425	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO denied service connection for a right knee condition.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2008.

In a June 2008 correspondence, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A June 2008 letter informed him that his hearing was scheduled for July 2008.  However, in correspondence received in July 2008, the Veteran cancelled his hearing request.  

In October 2009, the Board requested an additional medical opinion on this case from the Veterans Health Administration (VHA).  An opinion was obtained, and, in February 2010, the Veteran and his representative were sent a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  No evidence or argument was received within the 60 days.

In May 2010, the Board denied service connection for degenerative joint disease of the right knee.  The Veteran appealed the Board's May 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim on appeal to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, while the Veteran previously was represented by New Hampshire State Veterans Council, in February 2011, the Veteran granted a power-of-attorney in favor of Attorney Daniel G. Krasnegor with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.

In May 2011, the Board, again, requested an additional medical opinion on this case from the VHA.  An opinion was obtained, and in September 2011 the Veteran and his representative were sent a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  In October 2011, the Veteran submitted additional medical evidence directly to the Board without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  However, given the favorable disposition of the claim on appeal, the Veteran is not prejudiced by the Board's consideration of this evidence, in the first instance.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran's service treatment records reflect that the Veteran suffered a right knee contusion and abrasion in April 1969 and the Veteran's assertions regarding an additional right knee injury and aspiration during service appear to be credible and consistent with his established combat service.

3.  The Veteran currently has degenerative joint disease of the right knee and the competent opinion evidence on the question of whether there exists a relationship between current degenerative joint disease of the right knee and service is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5107A(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran underwent a VA examination in August 2007.  On examination, the Veteran had slight swelling of the right knee, tenderness, and a well-healed surgical incision.  The impression was degenerative joint disease of the right knee, with chronic strain status post total knee replacement.  In February 2008, the claims file was returned to the examiner for a nexus opinion.  The examiner stated that he could not resolve the question of whether the Veteran's current right knee disability was directly related to the minor contusion sustained in 1969 without resorting to mere speculation.

In October 2009, the Board requested an additional medical opinion on this case from the VHA.  In January 2010, an opinion by an orthopedic physician was submitted to the Board.  The physician concluded that it was not likely that the Veteran's degenerative joint disease was proximately due to an in-service injury.  However, as explained in the May 2010 Joint Motion, the physician did not provide a rationale for his conclusion, and, thus, the opinion was inadequate.

In May 2011, the Board, again, requested a medical opinion from the VHA.  In July 2011, an opinion by an orthopedic physician was submitted to the Board.  The physician concluded that it is not at least as likely as not that the Veteran's degenerative joint disease of the right knee is proximately due to an in-service injury.  The physician provided a rationale for his opinion, stating that the Veteran's diagnosis of right knee degenerative arthritis at age 58 was consistent with his age, some degenerative changes of his left knee were shown, and the Veteran is overweight.

In October 2011, the Veteran submitted a medical opinion (dated August 2011) from a VA rheumatology physician.  The rheumatologist opined that it is at least as likely as not that some component of the Veteran's current right knee arthritis was sustained during service.  She provided a rationale for her opinion, stating that the current medical literature indicated that a past traumatic joint injury can cause a patient to prematurely develop arthritis.  She noted that the Veteran's April 1969 in-service injury (which was significant enough to require a prescription narcotic, light duty, and a follow-up visit), along with his report of an additional right knee injury and aspiration during service likely resulted in some component of traumatic arthritis.  

Considering the pertinent evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease of the right knee is warranted.

First addressing the matter of in-service injury, service treatment records reflect that the Veteran complained of right knee pain from a fall while running to his bunker in April 1969.  The contusion and abrasions were cleaned and wrapped with a bandage.  The Veteran was placed on light duty for approximately three days.  

The Veteran also alleges that he suffered an additional right knee injury in September or October 1968.  The Veteran contends that he laced his knee open during a rocket attack in Vietnam.  He did not seek medical treatment until his knee began to swell.  A corpsman drained the fluid from the knee.  

While the Veteran's service treatment records do not document the occurrence of, or treatment for, a right knee injury in September or October 1968, the Veteran is competent to assert the occurrence of in-service injury during combat.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's service personnel records confirm that the Veteran had service in Vietnam.  The Veteran also received medals indicative of combat service, including the Combat Action Ribbon.  Considering the circumstances of the Veteran's service, the Board accepts his statements as credible evidence of an additional right knee injury during service.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  

On the matter of current disability, the above-cited evidence reflects that the Veteran currently has a right knee disability, as noted, for example, in the August 2007 VA examination report.

On the question of whether the Veteran's current right knee disability is medically related to his service, the Board notes that the record includes conflicting opinions.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the August 2011 opinion of the VA rheumatologist regarding whether the Veteran's right knee disability is related to service to be, at least, as probative as the July 2011 VHA opinion.  In this regard, the Board notes that both physicians reviewed the Veteran's service treatment and clinical records, considered the Veteran's history and assertions, and provided a rationale for their opinions.  Moreover, the physicians-a rheumatologist and an orthopedist-have similar credentials and are both capable of offering an opinion regarding the etiology of the Veteran's degenerative joint disease of the right knee.  Significantly, the rheumatologist indicated that she reviewed the July 2011 VHA opinion before offering her own opinion and she provided medical literature to further illustrate the basis for her opinion regarding the link between traumatic injury and later development of arthritis.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for degenerative joint disease of the right knee are met.


ORDER

Service connection for degenerative joint disease of the right knee is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


